Citation Nr: 0300330	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-05 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits based on service connection for the cause 
of the veteran's death under the provisions of 38 U.S.C.A. 
§ 1310 (West 1991).  

2.  Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 (West 1991 & Supp. 2002).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from July 1956 to June 
1958, from October 1959 to October 1962 and from January 
1963 to December 1968.  

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.  The case was received at 
the Board in August 2002, and at the request of the RO, 
the Board sent the case to the RO in September 2002.  In 
December 2002, the RO returned the case to the Board.  


FINDINGS OF FACT

1.  In a rating decision dated in September 2002, the RO 
granted service connection for the cause of the veteran's 
death awarding DIC benefits under the provisions of 
38 U.S.C.A. § 1310.  

2.  The grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310 
rendered moot the appellant's alternative claim of 
entitlement to DIC benefits under 38 U.S.C.A. § 1318.  




CONCLUSIONS OF LAW

1.  With respect to the matter of the appellant's 
entitlement to DIC benefits under 38 U.S.C.A. § 1310 based 
on service connection for the cause of the veteran's 
death, there is no remaining case or controversy over 
which the Board has jurisdiction, and the matter is 
dismissed.  38 U.S.C.A. § 7105 (West 1991).  

2.  As to the issue of entitlement to DIC under 
38 U.S.C.A. § 1318, no benefit remains to be awarded and 
no controversy remains; the claim is dismissed.  
38 U.S.C.A. § 7105 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In its August 2001 rating decision, the RO denied the 
appellant's claim of entitlement to DIC benefits based on 
service connection for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1310.  In the same 
rating decision, the RO denied DIC benefits under 
38 U.S.C.A. § 1318 on the basis that the veteran was not 
rated totally disabled by reason of service-connected 
disabilities for a period of 10 years or more immediately 
preceding his death.  The appellant perfected her appeal 
of these claims, and the case was received at the Board in 
August 2002.  In September 2002, the Board, at the RO's 
request, returned the case to the RO.  In a rating 
decision dated in September 2002, the RO granted service 
connection for the cause of the veteran's death and 
awarded DIC benefits under the provisions of 38 U.S.C.A. 
§ 1310.  The case was returned to the Board in December 
2002.  



The Board may dismiss any appeal which fails to allege 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105(d)(5).  

Because the RO granted DIC benefits under 38 U.S.C.A. 
§ 1310, there is no remaining controversy over which the 
Board has jurisdiction concerning the matter of service 
connection for the cause of the veteran's death.  Cf. 
Swann v. Derwinski, 1 Vet. App. 20, 20-23 (1990) (United 
States Court of Appeals for Veterans Claims (formerly 
United States Court of Veterans Appeals) adheres to "case 
or controversy" limitation as to standing to appeal).  
Therefore, the Board will dismiss the appeal as to the 
claim of entitlement to DIC benefits based on service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310.  

It is further clear that because the RO granted service 
connection for the cause of the veteran's death under the 
provisions of 38 U.S.C.A. § 1310, the matter of the 
appellant's alternative claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is rendered moot.  See 
Hrvatin v. Principi, 3 Vet. App. 426, 428 (1992) (in order 
to obtain DIC benefits, a veteran must have either died of 
a service-connected condition (38 U.S.C.A. § 1310) or have 
had a 100 percent service-connected disability for the ten 
years immediately preceding his death (38 U.S.C.A. 
§ 1318)); see also Green v. Brown, 10 Vet. App. 111, 115 
(1997).  

Accordingly, the appeal as to the claim of entitlement to 
DIC under 38 U.S.C.A. § 1318 is dismissed as no benefit 
remains to be awarded and no controversy remains.  Cf. 
Swan v. Derwinski, 1 Vet. App. 20, 20-23 (1990).  


ORDER

The appeal as to entitlement to DIC benefits based on 
service connection for the cause of the veteran's death 
under the provisions of 38 U.S.C.A. § 1310 (West 1991) is 
dismissed.  

The appeal as to entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 (West 1991 & Supp. 2002) 
is dismissed.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

